DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a CON filed on 04/17/2020.
Claims 2-21 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. No. 2010/0187905 A1) in view of Zhang et al. (US Pub. No. 2015/0188188 A1 and Zhang hereinafter). 
As to Claim 2 and 12, Tang in his teachings as shown in Fig.1-Fig.16 discloses an electric drive system/method (900) comprising: 
a first drive motor (605) configured to impart motion to one or more wheels (601-power is independently sent to both sets of wheels of axle 601- See [0034]) of the electric drive system (900); 
a second drive motor (607) configured to impart motion to one or more wheels (603-power is independently sent to both sets of wheels of axle 603- See [0034]) of the electric drive system (900);  
a plurality of batteries (901, 907) configured to power the first drive motor (605) and the second drive motor (607), 
one or more controllers (917, 915, 913- See also [0042]- [0043]) configured to: 
cause the first battery (901) and the second battery (907) to power the first drive motor at a first instance (Reserve Power--Bi-directional DC/DC converter 915 provides a path and means for one drive system to draw upon the energy resources of the other drive system when additional energy resources are required- See [0045]); 
cause the first battery (901) and the second battery (907) to power the second drive motor at a second instance (under conditions when additional torque/power assistance from motor 607 is required, system 900 allows motor 607 to draw from ESS 901 via DC/DC converter 915, secondary power control module 911 and inverter 909-See [0046]); 
cause the first battery (901) to power the first drive motor and the second drive motor at a third instance (DC/DC converter 915 provides a path and means for one drive system to draw upon the energy resources of the other drive system when additional energy resources are required. As a result, the ESS systems can be designed with smaller charge capacities than would otherwise be required. For example, under normal operating conditions assist motor 607 may only be required to supply a minor amount of torque/power, therefore requiring that ESS 907 have only a relatively minor capacity - See also [0045]- [0046]); and 
cause the second battery (907) to power the first drive motor and the second drive motor at a fourth instance (one of the drive systems, for example the assist drive system, is used to provide drive power as well as generate electrical power via regenerative braking.  In such a configuration, bi-directional DC/DC converter 915 allows the power generated by the single drive system during the regenerative braking cycle to be used to charge both ESS systems as required. See [0049]);
Although an electric drive system with a plurality of batteries/ESS (901,907) including in at least one embodiment where the ESS system 907 utilizes a supercapacitor module while ESS system 901 utilizes a conventional battery pack, e.g., one comprised of batteries that utilize lithium-ion or other battery chemistries (See [0044]), it doesn’t explicitly disclose the plurality of batteries comprising: 
a first battery comprising a first cell having a first chemistry; and a second battery comprising a second cell having a second chemistry different from the first chemistry 
Nonethless, Zhang in his teachings as shown in Fig.1-6 disclose that a battery system may include a first battery module (e.g., a lead-acid battery) and a second battery module (e.g., a lithium ion battery). Each battery module may include multiple battery cells (e.g., connected with one another in series, in parallel, or a combination thereof) (See [0021])
Therefore, it would have been obvious before the effective date of the instant application for the plurality of batteries to have a different chemistry from the first battery as thought by Zhang within the teachings of Tang so that better performance and/or lower cost in battery system design may be achieved (See [0023]).
As to Claim 3 and 13, Tang in view of Zhang disclose the electric drive system of claim 2 and the method of claim 12, wherein the first cell has a first energy density, wherein the second cell has a second energy density less than the first energy density, wherein the first cell has a first power density, and wherein the second cell has a second power density greater than the first power density (Supercapacitor/lithium-ion or other chemistries- See [0044]).
As to Claim 4 and 14, Tang in view of Zhang disclose the electric drive system of claim 2 and the method of claim 12, wherein the first cell is a lithium-ion cell, and wherein the second cell is a lithium-titanate cell (Zhang – See [0021]).
As to Claim 5 and 15, Tang in view of Zhang disclose the electric drive system of claim 2 and the method of claim 12, further comprising one or more switches or transistors electrically coupled to the first battery and the second battery, the one or more switches or transistors configured to transition between a first state in which the one or more switches or transistors form a series connection between the first battery and the second battery and a second state in which the one or more switches or transistors form a parallel connection between the first battery and the second battery (See [0044]-[0051]).
As to Claim 6 and 16, Tang in view of Zhang disclose the electric drive system of claim 5 and the method of claim 12, wherein the one or more controllers are further configured to: determine an electric load on the plurality of batteries; and cause, based at least in part on the electric load, the one or more switches or transistors to form the series connection or the parallel connection between the first battery and the second battery (See [0044]-[0051]).
As to Claim 7 and 17, Tang in view of Zhang disclose the electric drive system of claim 2 and the method of claim 12, wherein the first battery and the second battery are connected in series at the first instance (The bi-directional DC/DC converter 915 provides operational flexibility based on the needed power to connect the batteries in series- See [0044]- [0051]).
As to Claim 8 and 18, Tang in view of Zhang disclose the electric drive system of claim 2 and the method of claim 12, wherein the one or more controllers are further configured to: cause the first battery to reconfigure internal cells between a series and parallel arrangement via one or more switches to optimally match voltage between a first battery pack and a second battery pack when the first battery pack and second battery pack are in a parallel arrangement, and to optimally match current when the first battery pack and the second battery pack are in a series arrangement (Zhang: See [0021]).
As to Claim 9 and 19, Tang in view of Zhang disclose the electric drive system of claim 2 and the method of claim 12, wherein the first battery and the second battery are connected in parallel at the first instance (Zhang: See [0058]).
As to Claim 10 and 20, Tang in view of Zhang disclose the electric drive system of claim 2 and the method of claim 12, wherein the one or more controllers are further configured to: cause the first battery and the second battery to power the first drive motor and the second drive motor at a fifth instance; and cause the first battery and the second battery to power the first drive motor, and the first battery to power the second drive motor at a sixth instance (See [0044]-[0051]).
As to Claim 11 and 21, Tang in view of Zhang disclose the electric drive system of claim 10 and the method of claim 20, wherein the first motor and the second motor are mechanically coupled to one another, and wherein the one or more controllers are further configured to: cause the one or more switches or transistors to disconnect the first battery and the second battery from one another; cause the first battery to power the first drive motor while the first battery and the second battery are disconnected from one another; and cause the second drive motor to charge the second battery while the first battery and the second battery are disconnected from one another and the first battery powers the first drive motor (See [0044]-[0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        
/KAWING CHAN/Primary Examiner, Art Unit 2846